Citation Nr: 1829259	
Decision Date: 05/31/18    Archive Date: 06/12/18

DOCKET NO.  15-01 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim for service connection for a left nephrectomy has been submitted.

2.  Whether new and material evidence sufficient to reopen the claim for service connection for a low back disability has been submitted.

3.  Entitlement to service connection for left nephrectomy, status post kidney cancer.  

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for radiculopathy and sciatica of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas and from an April 2014 rating decision of the RO in Lexington, Kentucky.  Jurisdiction over the file remains with the Houston RO.

The Veteran testified before the undersigned Veteran's Law Judge during a June 2017 Video Conference hearing.  The transcript of the hearing is of record.

Evidence in the record suggests that the Veteran has been diagnosed with multiple low back conditions; therefore the Board will broadly construe the issue of service connection for lumbar strain as a claim for service connection for a low back disability, to include intervertebral disc derangement and degenerative disc disease.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the description of the claim and symptoms and other submitted information).

The issues of entitlement to service connection for radiculopathy and sciatica of the left leg is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A February 2005 rating decision denied service connection for left nephrectomy and a low back disability.  The Veteran was informed of the decision and he did not appeal, and no new and material evidence was received within a year of the denial.

2.  The evidence associated with the file subsequent to the February 2005 rating decision is probative and relevant concerning the issue of service connection for left nephrectomy.

3.  The evidence associated with the file subsequent to the February 2005 rating decision is probative and relevant concerning the issue of service connection for a low back disability.

4.  The Veteran served at Camp Lejeune from November 1973 to April 1974 and was later diagnosed with kidney cancer.

5.  The Veteran's low back disability was caused by an in-service injury.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision as to the denial of service connection for left nephrectomy and a low back disability, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of service connection for left nephrectomy, status post kidney cancer, has been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  New and material evidence sufficient to reopen the claim of service connection for a low back disability has been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  The criteria for service connection for left nephrectomy, status post kidney cancer have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.307 (a)(7), 3.309(f) (2017).

5.  The criteria for service connection for a low back disability have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's issues on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

II.  New and Material

A prior final decision will be reopened if new and material evidence is presented or secured with respect to a claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the issue on appeal, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Mere offering of an alternative theory of entitlement does not constitute new and material evidence sufficient to reopen the claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  

The Veteran contends that reopening the issues of his entitlement to service connection left nephrectomy and lumbar strain is warranted.  The Board will address each in turn, applying the legal framework outlined above.

A.  Left Nephrectomy

The Veteran was denied service connection for a left nephrectomy in a February 2005 rating decision.  The basis of the decision was that there was no diagnosis of the condition in service and therefore, no nexus to service.  The decision was not appealed and is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The evidence previously considered that pertains to the issue on appeal includes the Veteran's service treatment records (STRs) and a March 2014 VA examination showing a diagnosis of left nephrectomy but no nexus to service.

Since the February 2005 rating decision, the Veteran has contended that he was exposed to contaminants in the water at Camp Lejeune and that this caused his kidney cancer.  The Board notes that the RO confirmed the Veteran's service at Camp Lejeune from November 1973 to April 1974, which is during the period when veterans serving at Camp Lejeune are presumed exposed to contaminants in the water.  38 C.F.R. §§ 3.307 (a)(7), 3.309(f).

The Board finds that this evidence pertains to the unestablished fact of Veteran's in-service incurrence of kidney cancer.  It therefore raises a reasonable possibility of substantiating the Veteran's claim and constitutes new and material evidence for the purpose of reopening the issue on appeal.  38 C.F.R. § 3.156(a).  It cures an evidentiary defect at the time of the prior denial, namely, a potential nexus to service. Therefore, reopening the claim for service connection for left nephrectomy is warranted and the reopened claim will be addressed further below.

B.  Low Back Disability

The Veteran's was denied service connection for a low back disability in a February 2005 rating decision.  The basis of the decision was that there was no diagnosis of or treatement for the condition in service.  The decision was not appealed and is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The evidence previously considered that pertains to the issue on appeal includes the Veteran's STRs and private medical records showing a diagnosis of lumbar strain but no nexus to service.

Since the February 2005 rating decision, the Veteran has submitted a July 2011 letter from his private medical provider which states that he reviewed the Veteran's STRs and the notation therein of an injury and hip contusion and that in his opinion the original injury was significant enough to be the basis for the Veteran's disc deterioration and derangement.  The Board finds that this evidence pertains to the unestablished fact of the nexus between the Veteran's in-service injury and his current disability. The evidence cures an evidentiary defect at the time of the prior denial, namely, a lack of nexus to service. It therefore raises a reasonable possibility of substantiating the Veteran's claim and constitutes new and material evidence for the purpose of reopening the issue on appeal.  38 C.F.R. § 3.156(a).  Therefore, reopening the claim for service connection for a low back disability is warranted and the reopened claim will be addressed further below.  

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

During the pendency of this appeal, effective March 14, 2017, VA amended its adjudication regulations relating to presumptive service connection, adding eight diseases, including kidney cancer, that are associated with contaminants present in the water supply at Camp Lejeune.  82 Fed. Reg. 4184-4185  (Jan. 13, 2017) (codified at 38 C.F.R. §§ 3.307 , 3.309).  In order to establish presumptive service connection for a disease associated with exposure to contaminated water at Camp Lejeune, a claimant must show the following: (1) that the veteran served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953 to December 31, 1987; (2) that the veteran suffered from a disease associated with exposure to contaminants in the water supply at Camp Lejeune enumerated under 38 C.F.R. § 3.309 (f); and (3) that the disease process manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307 (a)(7), 3.309(f).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For benefits to be denied, "the preponderance of the evidence must be against the claim."  Id. at 54.

The Veteran contends that he is entitled to service connection for left nephrectomy, status post kidney cancer, and a low back disability.  The Board will address each in turn, applying the legal framework outlined above.

A.  Left Nephrectomy

As discussed, the Veteran has confirmed service at Camp Lejeune from November 1973 to April 1974, which is over 30 days of service and during the presumptive period.  Exposure to contaminants in the water supply at Camp Lejeune is therefore conceded.  The Board also notes that the Veteran's private treatment records from January 2004 document a diagnosis of renal cell carcinoma and a resulting left radicular nephrectomy.  Removal of a kidney warrants a 30 percent disability rating.  38 C.F.R. § 4.115(b), Diagnostic Code 7500.  The Board therefore finds that the Veteran was diagnosed with a disease presumptively associated with exposure to contaminants at Camp Lejeune and that the Veteran's disease process manifested to a degree of more than 10 percent.  

Accordingly, the Veteran is entitled to service connection for left nephrectomy on a presumptive basis, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  Specifically, 38 C.F.R. § 3.307 (d) provides that the presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307 (d); see 38 U.S.C. § 1113 (2017).  "Affirmative evidence to the contrary" does not require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  Id.  

The Board notes that a September 2015 VA examination, performed prior to the establishment of the Camp Lejeune presumptions in March 2017, found that the Veteran's kidney cancer was less likely the result of exposure to the contaminants in the water.  The examiner stated that while the water was contaminated, since there was only a limited or suggested link of solvent exposure to renal cell cancer (citing the 2009 National Research Council (NRC) study), the Veteran served at Camp Lejeune for a short time, and the Veteran also had hypertension, factors besides solvent exposure were likely the primary contributors.  

Notably, when VA proposed the creation of a presumption of service connection for certain conditions associated with exposure to contaminated water at Camp Lejeune, based on three published scientific analyses that address solvent exposure that had not been available during the NRC 2009 study, the VA Technical Workgroup concluded that "there is strong evidence supporting a causal relationship between kidney cancer and TCE," one of the solvents present in the water at Camp Lejeune.  81 Fed. Reg. at 62421 .

Given the additional studies conducted and VA's ultimate conclusion that scientific evidence demonstrates a likely association between exposure to contaminants in the water at Camp Lejeune and the development of kidney cancer, the Board cannot conclude that the VA opinion constitutes "affirmative evidence to the contrary" sufficient to rebut the presumption of service connection in this case. See 38 C.F.R. § 3.307 (d).  Accordingly, the Veteran is entitled to service connection for left nephrectomy on a presumptive basis as due to such exposure.  38 C.F.R. §§ 3.307 (a)(7), 3.309(f).

B.  Low Back Disability

The Veteran contends that his current low back disability was caused by an in-service injury.  At his June 2017 Board hearing, he testified that while he was stationed in Okinawa, he was at the pier unloading 500 pound bombs with a crane when he was hit in the back with the crane's hook.  The Veteran further testified that he was taken by medevac to a dispensary and treated by a corps member, who put him on light duty.  

The Veteran's STRs include a July 1973 notation that he was picked up from a pier by an ambulance.  The provider noted no evidence of broken bones, but that there was a contusion on the left hip.  A dressing was applied to the hip.  The provider noted that the Veteran was in no apparent distress but was moving slowly.  He was advised to omit work at the pier.  

In January 2004, private treatment records from Spohn Shoreline hospital include MRI results, which showed mild disc bulges at I3-L4 and L4-L5 and mild degenerative disc disease.  February 2004 private records noted a definite extruded disc and surgery was performed that month in order to remove the fragment.  Additional February 2004 private treatment records note that the Veteran reported a May 2000 injury from picking up weights at work.  Constant low back pain was noted.  

The Veteran submitted a July 2011 letter from his private provider, J.M., who noted the Veteran's description of his injury and that he had reviewed the July 1973 STR discussed above.  The provider opined that the 2004 extruded disc fragment would correlate with this remote injury and that the progression of the Veteran's symptoms from an intermittent problem to more constant pain was corroborated by the practice's medical records.  The provider stated that "[i]t is clear that the initial cause for the patient's problem can be related as far back as 1973," though intermittent exacerbations such as the May 2000 injury also occurred.  Notwithstanding the later injury, the provider opined that the 1973 injury was significant enough to be the basis for the Veteran's disc deterioration and derangement.  The provider also noted that the Veteran's low back pain continued after the February 2004 surgery.  

A VA examination was provided in September 2015.  The examiner diagnosed intervertebral disc derangement.  The examiner was asked to opine whether the Veteran's back diagnosis was likely caused by the July 1973 injury that resulted in a right hip contusion.  The examiner found that the disability was not likely caused by the in-service injury.  As a rationale, the examiner noted that there was no evidence of back injury or disability in the STRs or the separation exam and that the Veteran did not seek treatment for his back until January 2004.  However, the Board notes that the Veteran's claimed injury is documented in his STRs and the Veteran also provided the examiner with lay statements regarding the injury.  Rather than addressing whether that claimed injury likely caused his current disability, the opinion instead asserts that there was no injury in service.  The Board therefore finds the examiner's opinion to be inadequate as it is based upon an inaccurate factual premise and accords it no probative weight.

The Veteran contends that his July 1973 in-service injury caused his current back disability.  Upon review of the above, the Board finds the July 2011 private opinion regarding the Veteran's back disability to be adequate for appellate review.  There is no evidence that the private physician was not competent or credible, and as the report is based on the Veteran's medical history, the Veteran's statements and in-person examination and has a clear rationale, the Board finds it is entitled to significant probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).

The Board notes that the Veteran is competent to testify as to his injury, and also notes that his description of the in-service event, discussed above, is consistent with the July 1973 STR noting ambulance transport and injury at the pier.  The Board therefore accords the Veteran's statements significant probative weight.

The Board therefore finds that the evidence of record indicates that the Veteran has a current low back disability that was caused by his claimed in-service injury.  As the September 2015 VA examination has been found to be inadequate, the only competent medical opinion of record providing an analysis of the etiology of the Veteran's low back disability is the July 2011 private opinion.  As discussed above, the opinion found that the Veteran's low back disability was likely related to the July 1973 in-service injury.  The opinion stands uncontradicted by any other competent evidence of record.  The Board therefore finds that the competent medical evidence of record indicates that the Veteran's low back disability was caused by service and that service connection is warranted.  38 C.F.R. § 3.303(a) (2017).


ORDER

The request to reopen the claim for service connection for a left nephrectomy is granted.

Service connection for left nephrectomy is granted.

The request to reopen the claim for service connection for a low back disability is granted.

Service connection for a low back disability is granted. 


REMAND

At his June 2017 Board hearing, the Veteran asserted that his radiculopathy and sciatica of the left lower extremity were caused by his in-service low back injury and that he continues to have pain and walk with a limp.  

Upon review, however, the Board finds that the medical evidence indicates that the Veteran's diagnosed sciatica and radiculopathy may have resolved prior to the period on appeal.  The Veteran filed his claim for service connection in June 2011.  While the February 2004 private treatment records document the extruded disc and left leg sciatica, after the disc fragment was surgically removed, his May 2004 private treatment notes state that the Veteran no longer had neuropathic pain in front of his left ankle.  At a June 2004 follow up visit the Veteran's private provider noted that the Veteran had no more radicular complaints and while back pain continued, there was no sciatic tension.  An assessment was made of minimal residual motor neuropathy.  A July 2004 letter from the Veteran's private provider J.M. states that the Veteran had no pain, had completed a month of physical therapy, and was ready for full work duty.  At the September 2015 VA examination, the examiner found no symptoms of radiculopathy.  

As the Veteran has provided testimony that he continues to experience pain and limps, which he is competent to report, the Board finds that a new examination is warranted to determine whether the Veteran has a current disability of left lower extremity radiculopathy and sciatica.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to determine whether the Veteran has a current nerve disability of the left lower extremity, to include radiculopathy and sciatica.  The claim folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

For any current left lower extremity nerve disability found to be diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is related to the Veteran's active service, to include whether it is was caused by or aggravated by the now service-connected low back disability.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the Veteran's statements regarding the onset and persistence of his symptoms.  

2.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

3.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


